Title: From John Adams to James Monroe, 25 August 1800
From: Adams, John
To: Monroe, James



Sir
Quincy Aug 25 1800

On Saturday I received the letter your Excellency did me the honor to write me on the 11 of this month, informing me that the Legislature of Virginia by a law passed in 1798, authorized its chief magistrate to cede to the United States the Marine hospital at Norfolk on condition they pay to the contractor, the ballance which was then due him, by the commissioners under whose authority he had undertaken & in part executed the buildings.—I thank your Excellency for this communication which I shall refer to the Secretary of the navy for his report, as to him your Excellency has transmitted the Act & account. As soon as the subject can be examined & considered your Excellency will be informed of the result.
With great respect I have the honor to be your Excellency’s most obed ser.
